IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

STEPHEN J. BRACE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-5023

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 5, 2016.

An appeal from the Circuit Court for Escambia County.
Jennie M. Kinsey, Judge.

Stephen J. Brace, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and BILBREY, JJ., CONCUR.